Exhibit 99.1 CNH INDUSTRIAL N.V. QUARTERLY REPORT FOR THE THREE MONTHS ENDED MARCH 31, 2016 TABLE OF CONTENTS INDEX Page PART I – FINANCIAL INFORMATION Condensed consolidated balance sheets as of March 31, 2016 (unaudited) and December31, 2015 1 Condensed consolidated statements of operations for the three months ended March 31, 2016 and 2015 (unaudited) 2 Condensed consolidated statements of comprehensive income for the three months ended March 31, 2016 and 2015 (unaudited) 3 Condensed consolidated statements of cash flows for the three months ended March 31, 2016 and 2015 (unaudited) 4 Condensed consolidated statements of changes in equity for the three months ended March 31, 2016 and 2015 (unaudited) 5 Notes to condensed consolidated financial statements (unaudited) 6 Management’s discussion and analysis of financial condition and results of operations 37 Controls and Procedures 47 Quantitative and qualitative disclosures about market risk 47 PART II – OTHER INFORMATION Legal proceedings 48 Risk factors 48 Unregistered sales of equity securities and use of proceeds 48 Default upon senior securities 48 Mine safety disclosures 48 Other information 48 PART I – FINANCIAL INFORMATION CNH INDUSTRIAL N.V.
